Citation Nr: 0528433	
Decision Date: 10/21/05    Archive Date: 11/01/05

DOCKET NO.  02-00 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
to November 1954.  This matter comes to the Board of 
Veterans' Appeals (Board) from a July 2001 decision of the 
Winston-Salem Department of Veterans Affairs (VA) Regional 
Office (RO), which held that new and material evidence had 
not been received to reopen a claim of service connection for 
generalized anxiety disorder.  In April 2002, a hearing was 
held before a Decision Review Officer (DRO) at the RO.  In 
August 2003, a Travel Board hearing was held before the 
undersigned.  The case came before the Board in May 2004, 
when the Board determined that new and material evidence had 
been received to reopen the claim of service connection for a 
psychiatric disability, and remanded the issue for additional 
development.  


FINDINGS OF FACT

1.  A generalized anxiety disorder was noted on service pre-
induction examination.  

2.  By a clear preponderance the evidence establishes that 
the pre-existing generalized anxiety disorder did not 
increase in severity during service.  


CONCLUSION OF LAW

The veteran's pre-existing generalized anxiety disorder was 
not aggravated by service.  38 U.S.C.A. §§ 1153, 5107 (West 
2002); 38 C.F.R. § 3.306 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The veteran was provided VCAA notice in April and September 
2001 correspondence from the RO, in an October 2004 
supplemental statement of the case (SSOC), and in additional 
correspondence from the RO in March 2005.  Although the 
majority of the appropriate and adequate VCAA 
notice/information was provided to the veteran subsequent to 
the RO decision appealed, he is not prejudiced by any notice 
timing defect.  He was notified (in a statement of the case 
(SOC) issued in December 2001, in the April and September 
2001 correspondence, in the October 2004 SSOC, and in 
additional correspondence in March 2005) of everything 
required, and has had ample opportunity to respond or 
supplement the record.  Specifically, the April and September 
2001 correspondence, the October 2004 SSOC, and 
correspondence in March 2005 informed the veteran of the 
allocation of responsibility of the parties to identify and 
obtain additional evidence in order to substantiate his 
claim.  The case was reviewed de novo subsequent to the 
notice, and the veteran has had ample opportunity to respond.  
Consequently, he is not prejudiced by any notice timing 
deficiency.  

Regarding content of notice, the October 2004 SSOC, and an 
SSOC issued in May 2005, informed the veteran of what the 
evidence showed and why the claim was denied.  He was advised 
by the April and September 2001 correspondence, the October 
2004 SSOC, and the March 2005 correspondence that VA would 
make reasonable efforts to help him get pertinent evidence, 
but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
The December 2001 SOC, the October 2004 SSOC, and the March 
2005 correspondence advised him of what the evidence must 
show to establish service connection for a psychiatric 
disability; and those documents advised the veteran of what 
information or evidence VA needed from him.  The RO asked him 
to submit, or provide releases for VA to obtain, any 
pertinent records.  He was expressly asked to tell VA "[i]f 
there is any other evidence or information that you think 
will support your claim," and to send to VA "any evidence 
in your possession that pertains to your claim."  (See March 
14, 2005 letter).  Everything submitted to date has been 
accepted for the record and considered.  

Regarding the duty to assist, the Board directed additional 
development in May 2004.  The development, to include a VA 
examination and medical opinion, has been completed and the 
additional evidence was considered by the RO.  A DRO reviewed 
the claim de novo.  (See October 2004 and March 2005 SSOCs).  
VA has obtained all pertinent/identified records that could 
be obtained, and all evidence constructively of record has 
been secured.  Evidentiary development is complete to the 
extent possible.  VA's duties to notify and assist are met.  
It is not prejudicial to the veteran for the Board to proceed 
with appellate review.  Mayfield, supra; Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004).  

Background

The veteran's theory of entitlement to service connection for 
a psychiatric disorder is essentially that, although he had a 
generalized anxiety disorder that preexisted service, it 
increased in severity during service (and thus was aggravated 
by service).  

The evidence clearly establishes that the veteran's 
psychiatric disorder preexisted service, and it is not 
contended otherwise.  Service medical records, including a 
September 1953 report of preinduction examination, show that 
the veteran complained of nervousness.  He furnished letters 
from private physicians indicating a history of and treatment 
for blackout spells, dizziness, choking sensations, marked 
generalized weakness, and extreme palpitation during the 
three years prior to enlistment.  He also experienced attacks 
of tachycardia and asthenic reaction prior to service.  The 
September 1953 examiner reported that the veteran appeared to 
be at ease during the examination, and the stress of 
induction had not caused an anxiety attack.  The diagnosis 
was anxiety psychoneurosis, and the veteran was given a 
psychiatric clearance for trial induction.  It was noted that 
he would be placed on profile for the pre-existing 
disability.

An outpatient clinical record dated May 14, 1954 (the day 
after the veteran entrance into active duty) shows that he 
was referred to a neuropsychiatric clinic after complaining 
of blackouts, dizziness, weakness, and choking and smothering 
sensations.  It was again noted that he experienced similar 
"attacks" for three years prior to service, and he received 
psychiatric treatment prior to induction.  The diagnosis was 
psychogenic asthenic reaction.  A May 29, 1954, clinical 
report shows diagnosis of chronic and severe anxiety 
reaction, improved, manifested by psychogenic asthenic 
reaction.  The remainder of the service medical records show 
numerous diagnoses and treatment during service for 
psychogenic asthenic reaction and anxiety reaction with 
asthenia.  A November 1954 hospitalization summary includes 
notation that the veteran's psychiatric disorder preexisted 
service and was not aggravated by active duty.  The November 
1954 report of separation examination shows a diagnosis of 
chronic anxiety reaction with recurrent episodes manifested 
by asthenia, tachycardia, shortness of breath, ideational 
thinking, and schizoid tendencies as a protection from 
anxiety.  The examiner noted that the psychiatric disorder 
pre-existed, and the degree of impairment to the veteran's 
service was severe.  Service records indicate the veteran was 
separated from service "for a physical disability which 
existed prior to entry on active service."  

Postservice medical records show that the veteran was 
hospitalized for psychiatric treatment at a VA medical 
facility from December 1960 to June 1961.  The treatment 
summary indicates that he had difficulties with anxiety from 
a very early age.  The veteran could not recall a time when 
he was not frightened.  Apparently his anxiety increased to a 
degree of panic when he was 17, and it was then that he was 
first seen and treated by a psychiatrist.  The summary 
indicates that the veteran's psychiatric disorder "is a long 
standing picture with exacerbations periodically, the most 
recent one starting about one year ago."  The report 
indicates that the veteran had managed, by careful guarding 
of his reserves, to hold a job and support his family, and to 
plan and build a new home.  The veteran felt that he was 
doing reasonably well.  However, the summary indicates that 
he again began to lose control of his emotions approximately 
one year prior to the hospitalization.  The diagnosis was 
chronic anxiety reaction, with predisposition of long 
standing character difficulties.  A July 1962 medical record 
shows that the veteran was again hospitalized at the VA 
medical facility for treatment of psychiatric disorders.  

On VA examination in April 1965, the veteran complained of 
nervousness, tenseness, shortness of breath, and heart 
palpitation.  He exhibited symptoms of nervousness, 
tenseness, shortness of breath, and "schizoid tendencies" 
prior to service.  Examination revealed that his 
psychological adjustment was schizoid.  He showed evidence of 
little ambition and drive, and was extremely passive.  The 
diagnosis was passive-dependent personality with anxiety 
overlay, to a degree of moderate incapacity.  

In a July 2000 medical record, a private physician noted that 
the veteran had a history of severe depression, and had 
experienced increased anxiety in the last couple years with 
subjective feelings of increased depression.  A diagnosis of 
chronic depression with anxiety is shown.  An August 2001 
report of medical examination by a different private 
physician shows that the veteran suffered from numerous 
disorders, including anxiety with palpitations.  

VA outpatient records from February 2001 to November 2002 
reveal treatment the veteran received for numerous disorders, 
as well as continued treatment for psychiatric disorders.  
Pertinent diagnoses include anxiety disorder with depression, 
and depressive disorder, not otherwise specified.  An 
outpatient report dated in February 2002 is representative of 
the remainder of the outpatient records, as it shows that the 
veteran has periods of anxiety, frustration, and depression.  
The outpatient records do not contain or reflect medical 
opinions as to whether the psychiatric symptoms the veteran 
exhibited prior to service were aggravated by service.  

In January 2002 correspondence, the veteran's spouse reported 
that she married the veteran in September 1955, and that time 
he was working but also battling anxiety attacks.  She stated 
that he currently had panic attacks daily.  He cannot use 
devices that vibrate, such as lawn care equipment, as they 
cause heart palpitations which in turn cause him to become 
depressed.  

In a July 2003 medical report, a former VA psychologist (who 
had treated the veteran at a VA medical center as recently as 
August 2002, but had since entered private practice) noted 
that the veteran has a long-standing history of depression, 
anxiety, and panic attacks dating back to the 1950s.  The 
psychologist reported that the veteran presently exhibited 
chronic symptoms of fatigue and lethargy, sadness and 
depression, lowered self-esteem and questions of self-worth, 
social isolation and withdrawal, anxiety and agitation, a 
sense of helplessness and hopelessness, with periods of 
irritability and anger.  He also exhibited frustration with 
chronic medical problems that resulted in physical 
limitations.  The veteran could become emotionally 
overwhelmed by relatively minor stressors.  The diagnosis was 
chronic major depression, and the psychologist reported that 
"[i]n my medical opinion it is as likely as not that the . . 
. diagnosed conditions were related to the [veteran's] 
military service."  

At the April 2002 hearing before the DRO and the August 2003 
hearing before the undersigned, the veteran recounted 
incidents in service that he contends constitute 
exacerbations of the anxiety disorder that manifested prior 
to his service.  He stated that his anxiety disorder 
initially manifested in the early 1950s during high school, 
and prior to service he had panic attacks approximately every 
six months.  He testified that his initial anxiety problem in 
service was in June 1954, when he reported to sick call 
because he was having problems completing basic training.  He 
was placed on a profile that allowed him to progress at this 
own pace.  He completed basic training and then went to 
technical school, which he did not complete because of his 
nervous symptoms.  The veteran recalled that he was having 
panic attacks daily, but to a minimal degree.  He experienced 
his most severe anxiety symptoms when his technical school 
unit was informed that they would be stationed in Korea.  He 
recalled that he was subsequently hospitalized in September 
1954 and placed on medication before his eventual discharge 
from service.  He testified that he began working two months 
after his separation from service, and returned to his 
preservice level of functioning approximately six months 
after service.  He continued working until 1959 (the company 
he worked for allowed him concessions due to his psychiatric 
disorders), when he was hospitalized at a VA medical center 
for the first time due to his psychiatric symptoms.  
Following his VA psychiatric hospitalizations, he was able to 
return to his old job where he worked until his retirement in 
1998, and he continued to serve as a consultant for the 
company after his retirement.  

In a June 2004 treatment summary, the same psychologist who 
furnished the July 2003 medical report (summarized above) 
again noted that the veteran has a history of depression, 
anxiety, and panic attacks "dating back to the 1960's."  
The psychologist reported that he saw the veteran at a VA 
outpatient clinic every six months for medication management, 
and had counseled the veteran over the past four years for 
symptoms of "fatigue, sadness, depression, lowered self-
esteem/questions of self-worth, anxiety, agitation, social 
isolation, and irritability, exacerbated by frustration 
regarding his chronic medical problems and resulting physical 
limitations."  Therapy sessions focused on the development 
of stress/anger management skills, increased support and 
cooperation in marital/family relationships, and realistic 
personal goals, priorities, and expectations for himself and 
others.  The diagnosis was chronic major depression.  

Pursuant to the Board's May 2004 remand for a VA psychiatric 
examination and opinion, a VA psychiatrist examined the 
veteran in August 2004:  The psychiatrist reviewed the claims 
folder in its entirety.  The veteran acknowledged that he had 
difficulty with anxiety problems prior to service.  The 
veteran also reported that he saw a counselor after he 
entered active duty, but he received no treatment for a 
psychiatric disorder.  He was placed on a limited duty 
profile, and although he continued feeling anxious, he felt 
somewhat improved.  He recalled that his anxiety became worse 
after he was transferred to Fort Belvoir, where he was 
eventually hospitalized and seen by a psychiatrist.  He 
recalled hospitalizations in the early 1960s, when he was 
treated with insulin, and where a treating physician 
apparently told the veteran that he "was better" as long as 
he was in a controlled environment.  The veteran also 
recalled working soon after service, and recalled that his 
anxiety worsened any time he was exposed to stressful 
incidents such as family deaths.  He complained of current 
anxiety, but on examination he stated that he was "some 
better."  His sleep was good, his appetite was fairly good, 
and his concentration was fair.  He complained of feeling 
more irritable, depressed, and discouraged.  He lacked energy 
and his interest was "fair."  He told the psychiatrist that 
his episodes of anxiety last approximately one hour, and 
consisted of increased heart rate, shortness of breath, and 
intensified anxiety, although "they are not as severe as 
they use to be."  The psychiatrist noted that the veteran 
was treated with Phenobarbital and counseling during service, 
and it "sounds like he was having, today we call, panic 
disorder with agoraphobia."  The psychiatrist noted that the 
service records indicated that stressful situations occurred 
in service (when the veteran's anxiety symptoms seemed to 
have intensified) at the same approximate time the veteran 
and fellow servicemen "were told that they were being 
deployed to Korea."  On examination the veteran was alert 
and talkative, cooperative, and casually but neatly dressed.  
There were no loose associations or flight of idea.  There 
were no bizarre motor movement or tics.  His mood was a bit 
tense, but cooperative and friendly.  His affect was 
appropriate.  There no complaints of nightmares, flashbacks, 
or intrusive thoughts.  There was no impairment of thought 
processes or communication.  There were no delusions, 
hallucinations, ideas of reference, or suspiciousness.  The 
veteran was oriented times three.  He recent and remote 
memory appeared good.  His insight and judgment appeared 
adequate, as did his intellectual capacity.  The diagnoses 
were generalized anxiety disorder, panic disorder with 
agoraphobia (in partial remission), and mixed personality 
traits.  The psychiatrist opined:

It is my opinion that the veteran's 
generalized anxiety disorder and panic 
disorder with agoraphobia was present 
prior to his entrance in the Military 
service.  The Military service, when it 
became stressful, appeared to exacerbate 
his symptoms, which then remised a bit 
when he was removed from that stressful 
situation.  This has been pretty much the 
case throughout his life, in that when he 
was in a less stressful controlled 
environment, he symptoms would abate.  
Therefore, it is my opinion that the 
veteran's condition did exist prior to 
entering the Military and although the 
stress in the Military did exacerbate his 
symptoms, his subsequent discharge 
allowed his symptoms to abate somewhat 
and that his subsequent episodes of 
severe symptomatic periods were related 
to ongoing stressors that occurred at 
that time and as likely as were not 
related to any permanent or lasting 
damage that he had endured while in the 
Military service.  

In a November 2004 letter, the private psychologist who 
submitted the July 2003 and June 2004 medical reports again 
reported that he was treating the veteran on an outpatient 
basis, and had done so for a number of years.  He reported 
that he initially treated the veteran as a staff psychologist 
at a VA medical facility "where I had access to [the 
veteran's] VA medical records."  The psychologist noted that 
the veteran continued to require treatment for chronic and 
severe major depression, and the psychologist expressly 
opined, "it is clear that [the veteran's] psychiatric 
disorder is related to his military service and was 
exacerbated by his time in the military."  

Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
a disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  

A veteran who served during a period of war after December 
31, 1946, is presumed to be in sound condition when he 
entered into military service except for conditions noted on 
his entrance examination (emphasis added), or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304.  

A pre-existing injury or disease is considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless clear and unmistakable 
evidence shows that the increase in disability is due to the 
natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306.  It is the Secretary's burden to rebut the 
presumption of in-service aggravation by clear and 
unmistakable evidence.  See Laposky v. Brown, 4 Vet. App. 331 
(1993); Akins v. Derwinski, 1 Vet. App. 228 (1991); see also 
VAOPGCPREC 3-2003.

For compensation purposes, the term "aggravation" has 
specific meaning, based on the controlling statute and 
regulation and judicial interpretation of the relevant law. A 
pre-existing disease or injury will be presumed to have been 
aggravated by service if the evidence shows that the 
underlying disability underwent an increase in severity.  
Townsend v. Derwinski, 1 Vet. App. 408 (1991); 38 C.F.R. § 
3.306(a).  Temporary or intermittent flare-ups of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted with symptoms, has worsened.  Hunt 
v. Derwinski, 1 Vet. App. 292 (1991); Jensen v. Brown, 4 Vet. 
App. 304 (1993).  Evidence of the veteran being asymptomatic 
on entry into service, with an exacerbation of symptoms 
during service, does not constitute evidence of aggravation.  
Green v. Derwinski, 1 Vet. App. 320 (1991).  If the disorder 
becomes worse during service and then improves due to in-
service treatment to the point that it was no more disabling 
than it was at entrance into service, the disorder is not 
presumed to have been aggravated by service.  Verdon v. 
Brown, 8 Vet. App. 529 (1996).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398 (1995).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).

The statements and contentions of the veteran and his spouse 
describing the symptoms of his psychiatric disorders are 
competent evidence to the extent that they can describe what 
he experienced prior to, during, and subsequent to service.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
their contentions regarding a relationship between the 
veteran's current psychiatric disorders and service cannot 
establish that such disorders were incurred or aggravated in 
service.  As laypersons, they are not competent to establish 
medical nexus by their own unsupported opinions.  Id.

Here, a generalized anxiety disorder was noted on service 
pre-induction examination.  A long pre-service history of 
anxiety which required treatment was noted.   And the 
presumption of soundness on entry in service does not apply 
insofar as such disability is concerned.  Because an anxiety 
disorder pre-existed service, it follows that it could not 
have been incurred in service.  

The question then becomes whether the pre-existing disability 
was aggravated by service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  Although at times, by the veteran's own statements in 
support of his claim, there were episodes of activity that 
appeared to reflect exacerbations of the anxiety disorder, 
there is no competent (i.e., medical) evidence that there was 
a chronic increase in pathology of the anxiety disorder 
during service.  The symptoms that the veteran exhibited 
prior to and during service, upon which service examiners 
based their medical findings and diagnoses, as well as the 
symptoms the veteran has described subsequent to service (as 
shown in the postservice medical evidence of record), have 
been essentially the same.  

The evidence of record contains essentially competent 
(medical) opinions as to whether the veteran's pre-existing 
psychiatric disability was aggravated by service from only 
two medical professionals, the opinions of a psychologist who 
has counseled the veteran, and that of a VA psychiatrist who 
examined the veteran in August 2004.  In November 2004 the 
psychologist opined that "it is clear that [the veteran's] 
psychiatric disorder is related to his military service and 
was exacerbated by his time in the military."  
Significantly, the psychologist's opinion as to the 
relationship between the veteran's service and his 
psychiatric disorders is the only opinion of record 
supporting such a relationship.  Regarding the psychologist's 
statement that the veteran's service "clearly" exacerbated 
his psychiatric disorder, an opinion by a medical 
professional is not conclusive, and is not entitled to 
absolute deference.  The Court has provided extensive 
guidance for weighing medical evidence.  The probative value 
of a medical professional's statement is dependent, in part, 
upon the extent to which it reflects "clinical data or other 
rationale to support [the] opinion."  Bloom v. West, 12 Vet. 
App. 185 (1999); see also Black v. Brown, 5 Vet. App. 177 
(1995).  

Notably, the opinion expressed by the psychologist is 
contradicted by the findings and opinion of the VA 
psychiatrist who in August 2004 performed a detailed review 
of the veteran's claims file (and who interviewed the veteran 
in person) and who emphatically stated that although the 
stress in service exacerbated the veteran's anxiety symptoms, 
"his subsequent discharge allowed his symptoms to abate 
somewhat and . . . his subsequent episodes of severe 
symptomatic periods were related to ongoing stressors that 
occurred at that time," and are "not related to any 
permanent or lasting damage that [the veteran] had endured 
while in the Military service."  The VA physician noted that 
he reviewed the claims folder, including the service medical 
records, and postservice medical records and clinical 
findings (including the psychologist's July 2003 and June 
2004 treatment records and his opinion regarding an 
exacerbation of anxiety symptoms during service) in detail.  
In contrast, while the psychologist indicated that he had 
access to the veteran's VA medical records, it is not clear 
that he had access to, or reviewed, the veteran's service 
medical records.  As compared to the psychologist's July 2003 
and November 2004 opinions, the August 2004 opinion of the VA 
psychiatrist was based on a longitudinal review of the entire 
claims folder, and explained the underlying rationale.  

The probative value of medical opinion evidence is based on 
the medical expert's review of pertinent historical date, 
personal examination of the patient, and the examiner's 
knowledge and skill in analyzing the data.  Greater weight 
may be placed on one medical professional's opinion over 
another's depending on factors such as reasoning employed by 
the medical professionals, and whether or not and to what 
extent they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Here, 
the August 2004 VA reviewing psychiatrist provided a more 
detailed explanation of the supporting reasoning, indicating 
that although the pre-existing psychiatric disability had a 
period of exacerbation during a stressful period in service, 
the symptoms abated, and that the course of the veteran's 
psychiatric disability has remained essentially consistent 
throughout, before, during, and subsequent to service.  This 
opinion is supported by the evidentiary record, which shows 
that after service there was no evidence of psychiatric 
symptoms/treatment until about 5 years later, and that later 
the veteran had a many year period of reduced symptoms, when 
his functioning was not compromised.  The psychologist who 
opined that the veteran's psychiatric disability was 
"exacerbated by his time in the military" did not cite the 
evidence which supports that proposition.  In weighing the 
relative probative value of conflicting medical opinions, the 
training/expertise of the opinion-providers is also a factor 
for consideration.  A psychiatrist presumably has greater 
training (as evidenced by a medical doctor degree) in 
determining the etiology of a disease than a psychologist.

The presumption of aggravation attaches "[w]here there is an 
increase in disability (emphasis added)" during service.  
See 38 U.S.C.A. § 1153.  Without an increase in disability in 
service, aggravation may not be conceded.  See Falzone, 
supra.  As the record stands, the evidence simply does not 
support the veteran's claim.  The preponderance of the 
evidence is against a finding of a permanent increase in the 
severity of the veteran's anxiety disorder during service.  
Lay opinions of the veteran and his spouse are not competent 
evidence in this matter.  See Espiritu, supra.  Without a 
showing of an increase in disability during service, there is 
no basis for finding aggravation.  

The preponderance of the evidence is against this claim.  
Hence, it must be denied.

ORDER

Service connection for a generalized anxiety disorder is 
denied.  



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


